DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of the certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained in MPEP 2181 I., claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II.	The functional claim limitations, first image processing block and second image processing block, will NOT be interpreted under 35 U.S.C. 112(f)
The claims recite the functional limitations, first and second image processing block that perform the associated claimed functions. These limitations satisfy prongs (A) and (B) above because they use the generic placeholder, block, and are followed by respective functions. However, they each fail to satisfy prong (C) because the specification and drawings inform one of ordinary skill in the art that they denote structure. Therefore, these limitations will NOT be interpreted under 35 U.S.C. 112(f).
Expanding on prong C, the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” 
After reviewing the specification and drawings, the Examiner submits that they describe and illustrate the first and second image processing blocks so as to affirm the presumption that they should not be treated in accordance with 35 U.S.C. 112(f). Specifically, the blocks “100” and “200” are depicted in a structural context in the drawings (e.g., Fig. 1) with their internal components represented as known structural elements. Additionally, in the describing the blocks, the specification teaches how they operate within the overall functionality of the apparatus.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21,22, and 25-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,134,203. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the ‘203 patent anticipates instant claims 21,22, and 25-31. Specifically, claim 4 differentiates the image sensors in terms of color and luminance capture, and the Examiner submits that since the both sensors capture the target area, either would include processable distance information.

Claim Objections
Claim 24 is objected to because of the following informalities: On line 5, “detain transfer manner” should be “detai[[n]]l transfer manner.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24 and 29-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ichihashi et al. (US 2019/0259139).
As to claim 21, Ichihashi et al. teaches an electronic device (Figs. 1 and 2, information processing terminal “10”), comprising:
a first image processing block (Figs. 1 and 6, imaging unit “21-W” and preprocessing unit “31-W”) configured to capture a target area (Fig. 9, area of subject “OBa”), and generate first image data including color information of the target area (Fig. 9; [0045]);
a second image processing block (Fig. 1, imaging unit “21-H” and preprocessing unit “31-H”) configured to capture the target area (Fig. 9, area of subject “OBa”), and generate second image data ([0044]) including distance information from a position where the target area is captured to the target area ([0069], lines 1-5); and
a processor (Figs. 1 and 6, image processing unit “30”) configured to generate a first analysis result based on the distance information of the second image data (Fig. 12, steps “ST21” and “ST22”), and generate first final image data or second final image data by using the first image data and the second image data based on the first analysis result (Fig. 12, steps “ST23” or “ST24”; [0094]).
As to claim 22, Ichihashi et al. teaches the electronic device of claim 21, wherein the second image processing block is further configured to:
obtain luminance information of the target area (Figs. 3a and 9; {The imaging unit “21-H” obtains luminance data in the form of white pixel signals.}); and
generate the second image data further including the luminance information ([0044]).
As to claim 23, Ichihashi et al. teaches the electronic device of claim 22, wherein the processor is further configured to:
select a color transfer manner or a detail transfer manner based on the first analysis result (Fig. 12, steps “ST23” or “ST24”; [0094]);
generate the first final image data based on the color information and the second image data by using the color transfer manner ([0057]); and
generate the second final image data based on the luminance information and the first image data by using the detail transfer manner ([0058]).
As to claim 24, Ichihashi et al. teaches the electronic device of claim 23, wherein the processor is further configured to:
select the color transfer manner when a distance of the distance information is longer than a reference distance (Fig. 12, steps “ST22” or “ST23”); and
select the detai[[n]]l transfer manner when the distance of the distance information is shorter than the reference distance (Fig. 12, steps “ST22” or “ST24”).
As to claim 29, Ichihashi et al. teaches a method (Figs. 7,8, and 12) of operating an electronic device (Figs. 1 and 2, information processing terminal “10”) which includes a first image processing block (Figs. 1 and 6, imaging unit “21-W” and preprocessing unit “31-W”) and a second image processing block (Figs. 1 and 6, imaging unit “21-H” and preprocessing unit “31-W”), the method comprising:
generating, by the first image processing block, first image data including color information of a target area (Fig. 9; [0045]);
generating, by the second image processing block, second image data including luminance information of the target area (Figs 3a. and 9; [0044]; {The imaging unit “21-H” obtains luminance data in the form of white pixel signals.}));
generating a first analysis result based on distance information from a position where the target area is captured to the target area (Fig. 12, steps “ST21” and “ST22”); and
generating first final image data or second final image data by using the first image data and the second image data, based on the first analysis result (Fig. 12, steps “ST23” or “ST24”).
As to claim 30, Ichihashi et al. teaches the method of claim 29, wherein the generating, by the first image processing block, the first image data including the color information of the target area includes:
obtaining, by the first image processing block, the distance information from the position where the target area is captured to the target area ([0069], lines 1-5); and
generating, by the first image processing block, the first image data including the color information and the distance information ([0069], lines 1-5), and
wherein the generating the first analysis result based on the distance information from the position where the target area is captured to the target area includes:
generating the first analysis result based on the distance information of the first image data (Fig. 12, steps “ST21” and “ST22”).
As to claim 31, Ichihashi et al. teaches the method of claim 29, wherein the generating, by the second image processing block, the second image data including the luminance information of the target area includes:
obtaining, by the second image processing block, the distance information from the position where the target area is captured to the target area ([0069], lines 1-5); and
generating, by the second image processing block, the second image data including the luminance information and the distance information ([0069], lines 1-5), and
wherein the generating the first analysis result based on the distance information from the position where the target area is captured to the target area includes:
generating the first analysis result based on the distance information of the second image data (Fig. 12, steps “ST21” and “ST22”).

Allowable Subject Matter
1.	Claims 25-28 recite allowable subject matter. However, they will not officially be deemed allowable until the double patent rejection above has been resolved.

2.	Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: In the reasons for allowability of the instant application’s parent application 16/587,825, the Examiner concluded that Ichihashi et al. does not use luminance and distance information to decide on monochrome image reference processing or color image reference processing. After considering the reference is more detail, both indeed are used as a basis for determining which image to use as a reference (see paras. [0100]-[0102]). However, claim 32 requires that target area size, luminance, and target area distance from an image sensor forms a basis for whether to use the first image data or second image data as the basis for final image data. Neither Ichihashi et al. nor any reference the Examiner has been able find discloses this feature. Kobashiri (cited in the parent application and by Applicant in the instant application) uses area size as a proxy for distance; no separate analysis of area size and area distance are used to decide which of the sensor images to use as the reference image.


Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Shabtay et al. (US 2016/0182821), Bando (US 2013/0229544), and Lee (US 2019/0007590) each disclose image processing for images captured by a color image sensor and luminance image sensor of a dual-camera system. Each, however, fails to disclose one or more features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
6/18/2022